Citation Nr: 1530122	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1948 to July 1948 and again from August 1950 to September 1951.  He received a Purple Heart during the Korean War.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a Board videoconference hearing on two occasions.  The first occasion, in December 2014, was postponed at the request of the Veteran.  Then the Veteran did not appear for the scheduled second hearing in February 2015.  No good cause has been submitted for his absence and, therefore, his hearing request is considered to have been withdrawn.

The Board previously remanded this matter in February 2015 in order to obtain all VA treatment records and private treatment records for consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not reflect a present diagnosis of PTSD or any additional psychiatric disorder.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in July 2011.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA provided the Veteran an adequate examination and obtained an adequate expert opinion in December 2011.  The examiner considered the relevant history of the Veteran's condition, provided detailed descriptions of the condition, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The record includes a December 2011 Initial Post Traumatic Stress Disorder Questionnaire which found the Veteran does not have a diagnosis of PTSD that conforms with the DSM-IV criteria.  Specifically, in the December 2011 examination, the Veteran related the traumatic event of killing dozens of enemy soldiers.  The examiner found the stressor meets the Criterion A in the DSM-IV as it relates to fear of hostile military/terrorist activity.  Notably, the Veteran received a Purple Heart during the Korean War.  However, the examiner found despite having a valid stressor, the Veteran does not have a diagnosis of PTSD because the Veteran's symptoms do not meet the DSM-IV criteria.

Additionally, updated VA treatment records were received pursuant to the February 2015 Board remand and included in the record.  However, these additional treatment records also do not include a diagnosis of PTSD or any psychiatric disorder.  Of relevance, the updated records included an August 2004 VA treatment note which indicated the Veteran's PTSD screen was negative.  

The Board has also considered the Veteran's lay statements and contention that he is suffering from PTSD following his service.   Although it is error to categorically reject a non-expert (layperson) nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

"[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the Board finds that the Veteran is competent to describe his stressors from service; however, a diagnosis of PTSD is necessary from a medical professional.  In this case, the Veteran's record does not reflect a diagnosis of PTSD or any other psychiatric disorder.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a current diagnosis of a PTSD is not shown by the record, service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


